Opinion issued October 14, 2010






 







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-10-00779-CR
____________

IN RE JASON MIEARS , Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION
	Relator, Jason Miears, filed a pro se petition for writ of mandamus, seeking
to compel the Honorable Ron Rangel, Judge of the 379th District Court of Bexar
County, to transfer his case to Harris County.  We dismiss the petition for want of
jurisdiction.
	We may issue all writs of mandamus, agreeable to the principles of law
regulating those writs, against a judge of a district or county court in our district. 
Tex. Gov't Code Ann. § 22.221(b) (Vernon 2004).  The 379th District Court of
Bexar County is not within our district.  Tex. Gov't Code Ann. § 22.201(b) (Vernon
Supp. 2010). 
	The petition for writ of mandamus is therefore dismissed.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Alcala and Massengale. 
Do not publish.  Tex. R. App. P. 47.2(b).